Citation Nr: 1042200	
Decision Date: 11/09/10    Archive Date: 11/18/10

DOCKET NO.  05-32 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUE

Entitlement to an increased disability rating for lumbar strain 
with degenerative changes, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1978 to January 
1992, and over 6 years of prior active service.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a February 2004 rating decision in which the RO denied, inter 
alia, an increased rating for residuals of lumbar strain with 
degenerative changes.  In January 2005, the Veteran filed a 
notice of disagreement (NOD).  A statement of the case (SOC) was 
issued in August 2005, and the Veteran filed a substantive appeal 
(via a VA Form 9, Appeal to the Board of Veterans' Appeals) in 
September 2005.

In August 2008, the Veteran testified during a Board hearing 
before the undersigned Veterans Law Judge at the RO; a transcript 
of the hearing is of record.

In October 2008, the Board remanded the Veteran's claim to the 
RO, via the Appeals Management Center (AMC) in Washington, DC, 
for further action, to include additional development of the 
evidence.  After completing the requested development, the AMC 
continued the denial of the claim (as reflected in an August 2009 
supplemental SOC (SSOC)) and returned the appeal to the Board for 
further consideration.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished. 

2.  Pertinent to the September 2003 claim for an increased 
rating, the Veteran's lumbar strain with degenerative changes has 
been characterized by complaints of by pain and some limitation 
of motion, but he has had forward flexion of the thoracolumbar 
spine greater than 30 degrees and there is no ankylosis of the 
thoracolumbar spine; separately ratable neurological impairment 
has been shown.

CONCLUSION OF LAW

Affording the Veteran the benefit of the doubt, the criteria for 
a 20 percent, but no higher, rating for lumbar strain with 
degenerative changes have been met, from September 2, 2003.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 
5295 (as in effect prior to September 26, 2003); 38 C.F.R. § 
4.71a, General Rating Formula for Diseases and Injuries of the 
Spine (as in effect from September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R.                 § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in his or her 
possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include the 
rating criteria for all higher ratings for a disability), as well 
as information regarding the effective date that may be assigned.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO, to include 
the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this appeal, in a December 2003 pre-rating letter, the RO 
provided notice to the Veteran of what information and evidence 
must be submitted by the Veteran, and what information and 
evidence would be obtained by VA.  The February 2003 RO rating 
decision reflects the initial adjudication of the claim after 
issuance of the December 2003 letter.  

A November 2008 letter provided notice explaining what 
information and evidence was needed to substantiate an increased 
rating claim for a lumbar spine disability, and information 
pertaining to the assignment of disability ratings and effective 
dates, as well as the type of evidence that impacts those 
determinations, consistent with Dingess/Hartman.  After issuance 
of these letters, and opportunity for the Veteran to respond, the 
August 2009 supplemental SOC reflects readjudication of the 
claim.  Hence, the Veteran is not shown to be prejudiced by the 
timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as in 
an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matter on appeal.  Pertinent medical evidence associated 
with the claims file consists of service, VA and private 
treatment records, and the reports of January 2005, February 
2005, and May 2009 VA orthopedic examinations.  Also of record 
and considered in connection with 
the appeal is the transcript of the Veteran's August 2008 Board 
hearing, along with various written statements provided by the 
Veteran, and by his representative, on his behalf.  

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the Veteran 
has been notified and made aware of the evidence needed to 
substantiate this claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with this claim.  Consequently, any 
error in the sequence of events or content of the notice is not 
shown to prejudice the Veteran or to have any effect on the 
appeal.  Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II.  Factual Background

The first medical evidence pertinent to the Veteran's claim for 
an increased disability rating for his lumbar strain disability 
is private medical records from the Veteran's treating physician, 
Dr. S.  In April 2003, it was noted that the Veteran experienced 
low back pain since the 1970s.  He reported that the last episode 
was 4 years ago.  Low back pain was noted.  Continued medical 
records from Dr. S. show further complaints of and treatment for 
low back pain.  Back spasms were reported in January 2005.

The report of a January 2004 VA examination reflects that the 
Veteran complained of intermittent but severe low back pain.  He 
reported that his physician recommended bed rest for his 
condition as often as 1 time per year, lasting for 7 days, and 
that the condition resulted in 7 days of lost time from his work 
at the U.S. Postal Service.  With respect to functional 
impairment, the Veteran reported that he was unable to drive, 
climb stairs, cook, and perform other daily activities due to 
back pain.

On physical examination, the examiner observed that the Veteran's 
posture and gait were within normal limits.  An examination of 
the thoracolumbar spine revealed to complaints of radiating pain 
on movement.  Mild lumbar paraspinous muscle spasm L3-5 was 
present, with tenderness over the muscle spasm.  Range of motion 
testing revealed flexion reduced to 80 degrees, while extension 
was full to 30 degrees.  Right and lateral flexion were both full 
to 30 degrees, while right and left rotation were each reduced to 
30 degrees.  The examiner commented that range of motion of the 
spine was additionally limited by pain, but not by fatigue, 
weakness, lack of endurance, or incoordination.  However, he did 
not indicate the degree of additional impairment.  He found no 
signs of intervertebral disc syndrome present.  Neurologically, a 
peripheral nerve examination-- including motor function, sensory 
function and reflex testing-- was within normal limits. Straight 
leg testing was also negative bilaterally.  A continued diagnosis 
of lumbar spine strain and degenerative joint disease was 
assigned.

The report of a February 2005 VA examination reflects the 
Veteran's continued complaints of low back pain.  He further 
reported that the pain occurred daily, lasting for several hours, 
and that the pain frequently travelled down the left leg and 
sometimes down his right leg.  The Veteran also indicated that 
the pain was relieved by epidural shots and bed rest.  He related 
incapacitating episodes as often as 3 times per year, lasting 
each for approximately 14 days, during which his private 
physician recommended bed rest.   He also reported functional 
limitations including limited physical activity, and inability to 
lift heavy items or bend.  The condition resulted in variable 
time last from work per year.

Upon physician examination, the examiner noted posture and gait 
within normal limits.  Examination of the thoracolumbar spine 
revealed no complaints of radiating pain on movement.  Muscle 
spasm was absent, but there was some tenderness to palpation of 
the lumbar spine.  There was no ankylosis of the spine.  Range of 
motion testing revealed full extension, flexion, lateral flexion 
and rotation.  While the examiner reported that range of motion 
was additionally limited by pain, he did not indicate the degree 
of additional impairment.  Range of motion was not additionally 
limited by fatigue, weakness, lack of endurance, or 
incoordination upon repetitive motion.  There were no signs of 
intervertebral disc syndrome with chronic and permanent nerve 
root involvement.  A neurological examination of the lower 
extremities was within normal limits and straight leg raising 
tests were negative bilaterally.  A diagnosis of lumbosacral 
strain with degenerative changes was noted.

VA outpatient treatment records from 2006 through 2009 also track 
the Veteran's lumbar spine complaints.  In September 2007, it was 
reported that the Veteran had increasing problems with his back, 
which went out more frequently and had a lot of spasms. A 
November 2008 lumbar spine MRI revealed mild degenerative disc 
disease and no evidence of acute injury.

The Veteran was most recently afforded a VA examination for his 
lumbar spine disability in May 2009.  At that time, the Veteran 
reported that he still worked for the U.S. Postal Service.  He 
stated that after an 8 hour day, he has considerable back pain.  
Regarding the activities of daily living, he reported that he can 
dress and undress himself, and can walk 2 blocks and lift up to 
30 pounds.  The Veteran described low back pain radiating down 
the legs to the feet.  The examiner noted that there was no 
evidence of flare-ups, or evidence of incapacitating episodes 
during the past 12 months. For treatment, the Veteran took 
medication and had one back injection about 1 year prior to 
examination.  While he used a back brace, he did not use 
crutches, canes or walkers, and had never undergone surgery.

A physical inspection of the back revealed that the Veteran had 
lost his lumbar lordosis to a slight extent, but it was still 
present.  There was no evidence of ankylosis.  He did not have 
paravertebral spasms.  There was tenderness over the spine from 
the upper lumbar down to the sacral area and vague tenderness in 
the buttocks.  Flexion was to 80 degrees with pain starting at 
45.  Extension was zero degrees.  Right and left lateral flexion 
were each to 15 degrees with pain starting at 30 degrees.  Right 
and left lateral rotation were each to 30 degrees with pain 
starting at about 20 degrees.  Other than pain, there was no 
evidence of weakness, excess fatigability, incoordination, or 
instability during the movement.   There was no additional loss 
of motion or function due to pain with repeated movements.  

Straight leg raising was 30 degrees on each side with pain in the 
back.  Knee and ankle jerks were brisk and equal.  There was no 
loss of sensation in the lower extremities.  X-rays revealed 
considerable evidence of degenerative joint disease of the entire 
spine including the upper lumbar vertebrae with osteophytes 
present.  The examiner's opinion was that there was some 
progression of the Veteran's low back pain.  He had increased 
pain during activities and some evidence of sciatic irritation, 
although no evidence of sciatic neuropathy.  Thus, while the 
Veteran had pain going down the leg, there was no objective 
evidence of a neuropathy.  The examiner determined that the 
Veteran now had a moderate amount of disability.

III.  Analysis

Disability ratings are determined by application of the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on average impairment of earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which of 
two ratings applies under a particular Diagnostic Code (DC), the 
higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, the 
lower rating applies.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining is 
resolved in favor of a veteran. 38 C.F.R. § 4.3 (2009).

A veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet .App. 589 (1995). Where entitlement to 
compensation already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges 
that a claimant may experience multiple distinct degrees of 
disability that might result in different levels of compensation 
from the time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 
(2007).  The following analysis is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods.

Historically, by rating action of September 1992, the RO granted 
service connection for residuals of lumbar strain with 
degenerative changes, and assigned a 10 percent rating under 
former DCs 5292-5293.  The Veteran filed his current claim for an 
increased rating in July 2003.  The February 2004 rating decision 
continued the 10 percent rating for lumbar strain with 
degenerative changes also under former DCs 5292-5293.

Effective September 26, 2003 (during the pendency of this 
appeal), VA revised the criteria for rating all disabilities of 
the spine, including lumbosacral strain and degenerative 
arthritis.  As there is no indication that the revised criteria 
are intended to have a retroactive effect, the Board has the duty 
to adjudicate the claim only under the former criteria for any 
period prior to the effective date of the new criteria, and to 
consider the revised criteria for the period beginning on the 
effective date of the new provisions.  See Wanner v. Principi, 17 
Vet. App. 4, 9 (2003); DeSouza v. Gober, 10 Vet. App. 461, 467 
(1997).  See also VAOPGCPREC 3- 2000 (2000) and 7-2003 (2003).

In this case, the RO considered the claim under both the former 
and revised applicable criteria, appropriate, and the RO has 
given the Veteran notice of both criteria in the SOC and SSOCs.  
Hence, there is no due process bar to the Board also considering 
the claim in light of the former and revised applicable rating 
criteria.



Former Diagnostic Code 5292, for evaluating lumbar spine 
disability on the basis of limitation of motion, provided a 10 
percent rating for slight limitation of motion, a 20 percent 
rating for moderate limitation of motion, and a maximum 40 
percent rating for severe limitation of motion. 38 C.F.R. § 
4.71a, Diagnostic Code 5292 (2003).

Under the rating criteria of former Diagnostic Code 5295, a 
noncompensable rating was warranted for slight lumbosacral strain 
with slight subjective symptoms only; a 10 percent rating was 
warranted for lumbosacral strain with characteristic pain on 
motion; a 20 percent rating was warranted for lumbosacral strain 
with muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position; a 40 percent 
rating was warranted for severe lumbosacral strain with listing 
of whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, loss 
of lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space or some of the above with abnormal 
mobility on force motion. 38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2003).

With respect to the revised applicable rating criteria, effective 
September 26, 2003, disabilities of the spine are now rated under 
a General Rating Formula for Diseases and Injuries of the Spine.  
The formula provides as follows:  unfavorable ankylosis of the 
entire spine warrants a maximum 100 percent rating; while 
unfavorable ankylosis of the entire thoracolumbar spine is given 
a 50 percent rating.  Forward flexion of the thoracolumbar spine 
of 30 degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine warrants a 40 percent rating. Forward flexion 
of the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis warrants a 20 percent rating.  These criteria 
are applied with and without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.   See 38 C.F.R.§ 
4.71a, General Rating Formula for Diseases and Injuries of the 
Spine (for Diagnostic Codes 5235-5243).

Under the rating schedule, forward flexion to 90 degrees, and 
extension, lateral flexion, and rotation to 30 degrees, each, are 
considered normal range of motion of the thoracolumbar spine.  38 
C.F.R. § 4.71a, General Rating Formula, Note 2, and Plate V.

The Board also notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular criteria, 
consider granting a higher rating in cases in which the claimant 
experiences additional functional loss due to pain, weakness, 
excess fatigability, or incoordination, to include with repeated 
use or during flare-ups, and those factors are not contemplated 
in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 
(2009); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes predicated on 
limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 
(1996).

Also, Under Note (1) of the General Rating Formula, VA must 
consider whether combining ratings for orthopedic and 
neurological manifestations would result in a higher rating for 
the Veteran's service-connected low back disability.  

Considering the pertinent evidence in light of governing legal 
authority, and resolving all reasonable doubt in the Veteran's 
favor,  the Board finds that, pertinent to the September 2003 
claim for increase, the Veteran's service-connected lumbar spine 
disability has more nearly approximated the criteria for the next 
higher, 20 percent rating.  See 38 C.F.R. § 4.7. 

On examination in May 2009, flexion of the lumbosacral spine was 
to 80 degrees with pain starting at 45 degrees. On previous VA 
examinations in January 2004 and February 2005, forward flexion 
was slightly reduced and the examiners indicated that range of 
motion of the spine was additionally limited by pain.  As this is 
reflective of overall moderate limitation of motion of the lumbar 
spine, the Board finds that, resolving all reasonable doubt in 
the Veteran's favor, a 20 percent rating under Diagnostic Code 
5292 is warranted from the September 2, 2003 date of the claim 
for increase.  

However, the Board also finds that disability rating in excess of 
20 percent for low back disability is not warranted at any point 
pertinent to this appeal.

With respect to the criteria in effect prior to September 26, 
2003, a higher 40 percent disability rating is not warranted 
under former Diagnostic Code 5292, as severe limitation of motion 
has not been shown during examination.  The Board has also 
considered whether a rating in excess of 20 percent is warranted 
under any other potentially applicable diagnostic codes in effect 
prior to September 26, 2003.  However, as neither severe 
lumbosacral strain with listing of whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward bending 
in standing position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space or some of 
the above with abnormal mobility on force motion nor ankylosis of 
the spine was shown prior to September 26, 2003 rating in excess 
of 20 percent is not warranted under former Diagnostic Codes 5289 
or 5295.  See 38 C.F.R. § 4.71 (2003).

Turning to the criteria in effect from September 26, 2003, the 
Board also finds that the characteristics of Veteran's 
thoracolumbar spine disability also have not met the criteria for 
the next higher, 40 percent rating under any applicable revised 
criteria.  

As noted above, under the General Rating Formula, a 40 percent 
rating is warranted for forward flexion of the thoracolumbar 
spine to 30 degrees or less or favorable ankylosis of the entire 
thoracolumbar spine.  Here, there is no evidence of any ankylosis 
of the thoracolumbar spine, and the Veteran has not complained of 
an inability to move his spine. Additionally, there is no 
evidence that forward flexion of the Veteran's thoracolumbar 
spine has been limited to 30 degrees or less.  As noted above, 
the May 2009 VA examination, which records the most severe 
limitation of motion, shows that the Veteran was able flex the 
lumbar spine to 80 degrees, with pain beginning at 45 degrees.  
Thus, the evidence does not demonstrate forward flexion of the 
thoracolumbar spine to 30 degrees or less.  There is no other 
medical evidence suggesting that this is the case, even when 
taking into account any additional functional impairment due to 
pain, fatigue, or lack of endurance.  

The Board also notes that, under Note (1) of the General Rating 
Formula, VA must consider whether combining ratings for 
orthopedic and neurological manifestations would result in a 
higher rating for the Veteran's service-connected lumbar strain 
with degenerative changes.  However, such would not be the case 
here.  Although the VA examiner noted sciatic irritation, he 
specifically found no objective evidence of sciatic neuropathy. 
Since there has been no objective evidence of neurological 
impairment attributable to the lumbar strain with degenerative 
changes, the Board finds that there is no basis for separate, 
compensable ratings under this provision.

Further, although the former and revised criteria sets forth 
rating criteria for intervertebral disc syndrome on the Basis of 
Incapacitating episodes, here, the disability also is not shown 
to involve intervertebral disc syndrome at any time either before 
or since September 26, 2003. 

The above determinations are based on application of pertinent 
provisions of VA's rating schedule.  Additionally, the Board 
finds that at no point since the effective date of the grant of 
service connection has the Veteran's lumbar spine disability been 
shown to be so exceptional or unusual as to warrant the 
assignment of any higher rating on an extra-schedular basis.  See 
38 C.F.R. § 3.321 (cited to in the October 2007 SSOC).

The threshold factor for extra-schedular consideration is a 
finding on the part of the RO or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular ratings for the service-connected disability 
at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 
60 (1993).  See also 38 C.F.R.   § 3.321(b)(1); VA Adjudication 
Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  
Therefore, initially, there must be a comparison between the 
level of severity and the symptomatology of the claimant's 
disability with the established criteria provided in the rating 
schedule for this disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the disability picture is contemplated by the rating schedule, 
the assigned rating is therefore adequate, and no referral for 
extra-schedular consideration is required.  See VAOGCPREC 6-96 
(Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level 
of disability and symptomatology, and is found inadequate, the RO 
or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms" (including marked 
interference with employment and frequent periods of 
hospitalization).  38 C.F.R.    § 3.321(b)(1).  If so, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for completion 
of the third step:  a determination of whether, to accord 
justice, the claimant's disability picture requires the 
assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that schedular criteria are 
adequate to rate the disability under consideration.  The rating 
schedule fully contemplates the described symptomatology, and 
provides for ratings higher than that assigned based on more 
significant functional impairment.  Significantly, there is no 
medical indication or argument that the applicable criteria are 
otherwise inadequate to rate the disability.  Thus, the threshold 
requirement for invoking the procedures set forth in 38 C.F.R.  § 
3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  

For the foregoing reasons, the Board concludes that the record 
supports assignment of a 20 percent but no higher rating for 
lumbar strain with degenerative changes of the lumbar spine, from 
the September 2, 2003 date of the claim for increase.  The Board 
has applied the benefit-of-the doubt doctrine in determining that 
the criteria for a 20 percent rating  are met, but finds that the 
preponderance of the evidence is against assignment of a higher 
rating at any time pertinent to this appeal.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. §§  3.102, 4.3; Gilbert, 1 Vet. App. at  53-
56.






ORDER

A 20 percent rating for lumbar strain with degenerative changes, 
from September 2, 2003, is granted, subject to the legal 
authority governing the payment of compensation benefits.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


